Broyles, J.,
dissenting. I think that the plaintiff’s testimony on cross-examination, that on the morning after the injury he Was convicted in the police court for drunkenness and reckless driving, was admissible, especially since he had just stated in his testimony that he was not drunk when the accident occurred. The fact that he had been so convicted was, in my opinion, a fact that should *146have been considered by the jury along with all of the other evidence, there being no objection that there was higher or better evidence of the fact of his conviction.